Case 1:20-cv-02735-GBD-KHP Document 3Q. Filed 12/02/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eens eer: .
STEVE SANDS, SEES os DEC
: 02am
Plaintiff, : “
ORDER
-against-
. 20 Civ. 2735 (GBD) (KHP)
WHAT’S TRENDING, INC., :
Defendant.
ee ee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee 4

GEORGE B. DANIELS, United States District Judge:

The December 2, 2020 initial conference is canceled, in light of this Court’s referral to
Magistrate Judge Parker for General Pretrial and Dispositive Motions. The Clerk of Court is
directed to close the letter motion at ECF No. 29.

Dated: New York, New York

December 2, 2020
SO ORDERED.

GEPRO . DANIELS
flited States District Judge

 

 
